Citation Nr: 1330525	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to a compensable initial disability rating for residuals of a traumatic brain injury (TBI) for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.  The Veteran died in December 2012, and the appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2008, January 2010, and August 2011 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Fort Harrison, Montana and Anchorage, Alaska.  As the Veteran resided in Alaska prior to his death, the Anchorage RO had jurisdiction over his claims.  

The Veteran and the appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims folder.

In September 2012, the Board remanded the Veteran's case for further development.  In December 2012, the appellant informed VA that the Veteran died.  In January 2013, she requested substitution for her deceased husband in order to continue his claim for accrued benefits purposes.  As she is a proper party, substitution is warranted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Before the Board can properly adjudicate the appellant's claims, a remand is necessary.  

First, in proceeding with her claim, the appellant had contacted Disabled American Veterans (DAV), the organization which had represented the Veteran, and the DAV has submitted letters and argument on her behalf.  There is, however, no properly executed power of attorney for DAV to represent the appellant.  On remand, VA must provide the appellant with information on how to designate DAV or any other service organization as her representative.  

Next, the Board remanded the Veteran's claims in September 2012 prior to his death, but it appears that no action was taken on the Board's remand prior to or since his passing.  

In its remand, the Board noted that the Veteran's claims file had been rebuilt, and that it was missing many pertinent documents (including the Veteran's complete VA treatment records, records of his various VA compensation and pension examinations, rating decisions and Statements of the Case, and correspondence to and from the Veteran).  Now that the case has been returned to the Board, the file appears more complete, containing many of the documents that were missing the last time.  On remand, the RO/AMC should ensure that the complete claims file is before the Board, and that any missing documents are accounted for.  

The Board also noted that, in his July 2012 hearing, the Veteran stated that he was treated for PTSD at Tripler Army Medical Center, but that these records had not been obtained.  

As the development that the Board had ordered remains outstanding, the directives from the previous remand have been included here in an effort to obtain the needed information.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Inform the appellant that she is currently not represented by any service organization, and provide her with a VA Form 21-22 and instructions on how to select a service organization to represent her.  

2.  Provide the appellant with updated notice informing her of how each of the claims on appeal may be substantiated and of her and VA's respective duties for obtaining evidence.  

3.  Obtain any service treatment records and service personnel records of the Veteran's that are not already associated with his claims file.  

4.  Obtain any available copies of the Veteran's VA treatment, VA compensation and pension examinations, rating decisions, Statements of the Case, and correspondence between VA and the Veteran that are not already included in his claims file.  All attempts to obtain these records should be documented in the claims file.  If any documents or evidence is unavailable, then the RO/AMC should document this fact in the Veteran's claim file.

5.  With any necessary assistance from the appellant, the RO/AMC should attempt to obtain records of the Veteran's treatment at Tripler Army Hospital in Hawaii in July 2011.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the appellant should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The appellant should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

